DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
1.       The drawings filed on 12/08/2019 are acceptable subject to correction of the informalities indicated below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the [Tb] must be shown on Figs. 23-25 or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
2.         Claims 1-20 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: control method of a ceiling type indoor unit; the control method comprising: a step S10 of turning on a cooling mode; a temperature setting step S12 of, after Step S10, sensing a room temperature Tp and a floor temperature Tb and receiving a set temperature Ts; a step S14 of, after Step S12, comparing the room temperature Tp and the set temperature with each other;  112a step S20 of, in a case where the room temperature Tp is less than the set temperature Ts, operating at least on of the first discharge pair and the second discharge pair at one inclination angle; a step S32 of, after Step S20, comparing a temperature difference between the room temperature Tp and the floor temperature Tb with a first reference value A; a step S34 of, in a case where the temperature difference exceeds the first reference value A after Step S32, operating at least one of the first discharge pair and the second discharge pair at another inclination angle; a step S100 of, after Step S34, determining whether or not the heating mode is turned off; and a step of, in a case where Step S100 is satisfied, ending the heating mode, and in a case where the room temperature Tp is equal to or more than the set temperature Ts after Step S14, the step proceeds to Step S32, and another inclination angle is disposed more vertically in an up-down direction than the one inclination angle of instant independent claim 1.
The following references (US 20170336082 A1) to KAMIJO; Masahiro et al., (US 20120174608 A1) to Kumamoto; Gen et al., (US 20120288363 A1) to Yumoto; Yoshiaki et al., and (EP 3358265 A1) to FURO NATSUMI et al.; are the most relevant references. However, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763
12/22/2021